                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

RUSSELL ADAMS, #850487,                           §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §         Case No. 6:19-CV-47-JDK-KNM
                                                  §
LORIE DAVIS, et al.,                              §
                                                  §
       Defendants.                                §

                    ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Russell Adams, a prisoner currently confined in the Texas prison system,

proceeding pro se and in forma pauperis, filed this action, which was referred to United States

Magistrate Judge K. Nicole Mitchell for screening and review pursuant to 28 U.S.C. § 1915A.

Docket Nos. 1 & 3.

       Judge Mitchell issued a Report and Recommendation concluding that Plaintiff’s claims for

money damages against the Defendants in their official capacities should be dismissed because

they are barred by the Eleventh Amendment. Docket No. 13. The Report further recommended

that the claims against Director Lorie Davis, Warden Jeffrey Catoe, and Assistant Warden Michael

Britt should be dismissed with prejudice because Plaintiff’s complaint did not state that these

Defendants participated in the alleged acts of misconduct as supervisory officials. Id. The Report

also recommended that Plaintiff’s request for injunctive relief in the form of a unit transfer should

be denied because Plaintiff has no constitutionally protected right to placement in a particular facility

or prison and prison administrators are to be accorded wide-ranging deference in their placement

procedures. Id. Finally, the Report recommended that Plaintiff’s medical deliberate indifference

claims against Defendants George O. Richard, Brandon E. Newell, and Dr. Paul W. Shrode should
be allowed to proceed because Plaintiff’s complaint properly stated a claim upon which relief

could be granted. Id.

       The Report and Recommendation of the Magistrate Judge, which contains proposed

findings of fact and recommendations, has been presented for consideration, and no objections

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court. It

is therefore

       ORDERED that the Report and Recommendation (Docket No. 13) is ADOPTED. It is

ORDERED that Plaintiff’s claims for money damages against the named defendants in their

official capacities, the claims against Director Lorie Davis, Warden Jeffrey Catoe, and Assistant

Warden Michael Britt, and the claim for injunctive relief are DISMISSED WITH PREJUDICE

pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff is allowed to proceed with his medical deliberate

indifference claims against Defendants George O. Richard, Brandon E. Newell, and Dr. Paul W.

Shrode.

       So ORDERED and SIGNED this 11th day of June, 2019.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE
